Title: To Benjamin Franklin from Amelia Evans, 23 May 1769
From: Evans, Amelia
To: Franklin, Benjamin


Dear Sir,
Tunis 23d May 1769
Your two very obliging favors by Mr. Stuart (who arrived a few weeks ago) I have received, and most sincerely thank you for the enquiries you was so obliging to make concerning him. Mr. Traill and his Lady have charged me with their compliments and warmest acknowledgements for the favor you have done them by it. You my dear Sir, who so much delight in acts of benevolence, can form to yourself an idea of the satisfaction Mr. and Mrs. Traill must experience on having an opportunity of supplying to a fatherless friendless young man, the long lost blessings of parental care. How necessary is the extricating and restraining hand to inexperienced youth! Here permit me Sir, to mention with gratitude, the excellent advice my revered Godmama frequently favor’d me with, when I was too eagerly bent on the pursuit of new acquaintances and a life of dissipation: how often has she pointed out to me the ill consequences which would naturally result from them! And had not calamities of the heaviest kind, been my early portion, I might have experienced the truth of the dear Lady’s predictions: but they effectually put a stop to my too earnest desire of pleasures; and I have reason to believe, that I am at present happier than I should have been, had uninterrupted prosperity been my lot.
About 6 or 8 months ago I heared of Miss Franklin’s marriage, by a Gentleman from America; and I did myself the pleasure of paying her my congratulatory compliments in a letter; and give me leave dear Sir, to felicitate you on the same happy event, and to wish that you may long be bless’d with a daughter so amiably dutiful; and may the relations this alliance has given you, be all equal objects of your regard, as you of their veneration, and respect. I am Dear Sir, Your most faithful and obliged Humble Servant
Amelia Evans.
 
Addressed: To / Benjamin Franklin Esqr. / Craven Street / London
[Endorsed:] Leghorn the 16th. June 1769—Received and forwarded by Sir Your Most Obdt. Servants per [illegible] & Orr
